The above matter having come on regularly for hearing pursuant .to an act of the legislature of the State of New Jersey commonly known as the Workmen’s Compensation act, and it appearing that two petitions have been filed, one alleging an accident on January 9th, 1925, being claim petition number -1,019, and one alleging an accident on April 23d, 1925, being claim petition number 4,020, and said latter petition alleging that the petitioner, while cranking a Ford, received an injury to his back, I do find and determine as follows:
' 1. That on or about April 23d, 1925, petitioner was employed by, the respondent.
2. That there is no testimony in the case indicating that anything unusual occurred at the time petitioner was cranking the Ford car as alleged. The testimony being simply to the effect that after cranking' this car in the usual course petitioner felt a pain in his back.
3. Accordingly, I find that the petitioner has not met with an accident under the terms of the Workmen’s Compensation act, for which reason I order that the claim petition be dismissed and judgment in favor of the respondent entered.
Counsel for the respondent is entitled to a counsel fee of $35.
Harry J. Goas, Deputy Commissioner.